Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
The Information Disclosure Statement (IDS)s filed on 06/16/2021 and 10/22/2021 have been considered.
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 and 20   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,2,3,4 and 5   respectively of U.S. Patent No. 11,070,296. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 
a) the underline limitation shown below are the similarity of claims of Present application and Patented Application:

Present  Application
 U.S. Patent No. 11,070,296
As per Claim 1, An optical receiver comprising: a photonic integrated circuit comprising an optical amplifier to optically amplify light based on an optical gain of the optical amplifier, the photonic integrated circuit further comprising a photodetector to generate electrical signal from the optically amplified light; an electronic circuit structure to process the electrical signal generated by the photodetector, the electronic circuit structure comprising an electrical amplifier that generates amplified electrical signal from the electrical signal generated by the photodetector, an electrical gain of the electrical amplifier being adjusted based on variations in the amplified electrical signal generated by the electrical amplifier; and a hardware processor to adjust the optical gain of the optical amplifier based on the electrical gain changing due to the variations in the light received by the optical receiver.  
 


As per Claim 16, An optical receiver comprising: a photonic integrated circuit comprising an optical amplifier to optically amplify light based on an optical gain of the optical amplifier, the photonic integrated circuit further comprising a photodetector to generate electrical signal from the optically amplified light; an electronic circuit structure to process the electrical signal generated by the photodetector, the electronic circuit structure comprising a transimpedance amplifier (TIA) that generates amplified electrical signal from the electrical signal generated by the photodetector, the TIA having a gain controller that generates electrical gain values to adjust electrical gain of the TIA based on variations in the amplified electrical signal generated by the TIA, the electrical gain values stored in a memory of the electrical circuit structure; and a hardware processor to continually adjust the optical gain of the optical amplifier based on the electrical gain of the TIA changing due to the variations in the amplified electrical signal generated by the TIA.


As per claim 2, The method of claim 1, The optical receiver of claim 1, wherein the amplified electrical signal exhibits decreased electrical amplitude due to a decreased optical level of the light received by the optical receiver.  

As per claim 2, The method of claim 1, wherein the amplified electrical signal exhibits decreased electrical modulation amplitude due to decreased optical modulation amplitude (OMA) of the light received by the photonic integrated circuit structure.


 
As per claim 3, The optical receiver of claim 2, wherein the electrical gain of the electrical amplifier is increased to compensate for the decreased optical level of the light received by the optical receiver.  

As per claim 3, The method of claim 2, wherein the electrical gain values of the TIA are increased to compensate for the decreased electrical modulation amplitude.


 
As per claim 4, The optical receiver of claim 1, wherein the optical gain is increased in response to the electrical gain being increased.  

As per claim 4, The method of claim 3, wherein the optical gain is increased in response to the electrical gain values being increased, …


As per claim 5, The optical receiver of claim 1, wherein the electrical amplifier outputs to a peak detector and wherein changes to the electrical gain are detected as one or more changes to a peak value output by the peak detector.  

As per claim 5, The method of claim 2, wherein the TIA outputs to a peak detector circuit, and wherein decreased modulation amplitude is detected as a smaller peak value of the amplified electrical signal.



As per claim 6, The optical receiver of claim 1, further comprising: accessing, by the hardware processor, the electrical gain stored in memory of the optical receiver using a data interface.  

As per claim 6, The method of claim 1, wherein continually adjusting the optical gain comprises: periodically retrieving, by the hardware processor using the data interface, updated electrical gain values stored in the memory of the electrical circuit structure.


As per claim 7, The optical receiver of claim 6, wherein the hardware processor is a microcontroller.   
As per claim 7 , The method of claim 6, wherein the hardware processor is a microcontroller.


As per claim 8, The optical receiver of claim 1, wherein the electrical circuit structure comprises an application-specific integrated circuit and one or more updates to the electrical gain is stored in memory of the application-specific integrated circuit.  

As per claim 8, The method of claim 6, wherein the electrical circuit structure comprises an application-specific integrated circuit (ASIC) and the memory storing the electrical gain values is a register of the ASIC.

As per claim 9, The optical receiver of claim 1, wherein the optical receiver is configured to generate an analog signal to adjust the optical gain of the optical amplifier based on the electrical gain of the electrical amplifier changing.  
As per claim 9, The method of claim 1, further comprising: generating, by the hardware processor, an analog signal to adjust the optical gain of the optical amplifier based on the electrical gain of the TIA changing.

As per claim 10, The optical receiver of claim 9, wherein the analog signal is generated using a digital to analog converter in the optical receiver.  
 As per claim 10, The method of claim 9, wherein the analog signal is generated using a digital to analog converter (DAC) coupled to the hardware processor and the optical amplifier.
As per claim 11,  The optical receiver of claim 1, 
wherein the optical gain of the optical amplifier is initially adjusted based on an input signal strength of the electrical signal at an input port of the electrical amplifier.  

As per claim 11, The method of claim 1, further comprising: determining an input signal strength of the electrical signal at an input port of the TIA in the electrical circuit structure; and initially adjusting the optical gain of the optical amplifier to compensate for the input signal strength varying.
As per claim 12, The optical receiver of claim 11, wherein the input signal strength varies by decreases and wherein the optical gain is adjusted by increasing the optical gain to compensate for the decreased input signal strength at the input port of the electrical amplifier in the electrical circuit structure. 

As per claim 12, The method of claim 11, wherein the input signal strength varies by decreases and wherein the optical gain is adjusted by increasing the optical gain to compensate for the decreased input signal strength at the input port of the TIA in the electrical circuit structure.
As per claim 13, The optical receiver of claim 1, wherein the optical amplifier is a semiconductor optical amplifier and the photodetector is a photodiode.   
 As per claim 13, The method of claim 1, wherein the optical amplifier is a semiconductor optical amplifier (SOA) and the photodetector is a photodiode.
As per claim 14, The optical receiver of claim 1, wherein the optical receiver is part of an optical transceiver, the optical transceiver further comprises an optical transmitter that generates additional light.  
As per claim 14, The method of claim 1, wherein the optical receiver is part of an optical transceiver, the optical transceiver further comprises an optical transmitter that generates additional light.
As per claim 15, The optical receiver of claim 14, wherein the optical transceiver receives the light from an optical network, the light being generated by a remote optical transmitter connected to the optical network.  
As per claim 15, The method of claim 14, wherein the optical transceiver receives the light from an optical network, the light being generated by a remote optical transmitter connected to the optical network.
As per claim 16, An optical receiver comprising: a photonic integrated circuit comprising an optical amplifier to optically amplify light based on an optical gain of the optical amplifier, the photonic integrated circuit further comprising a photodetector to generate electrical signal from the optically amplified light; an electronic circuit structure to process the electrical signal generated by the photodetector, the electronic circuit structure comprising an electrical amplifier that generates amplified electrical signal from the electrical signal generated by the photodetector, an electrical gain of the electrical amplifier being adjusted based on variations in the amplified electrical signal generated by the electrical amplifier; and Atty. Dkt. No. 4213.113US242 Client Ref. No. JNP 3252-US-CON1a hardware processor to adjust the optical gain of the optical amplifier based on the electrical gain changing due to the variations in the light received by the optical receiver.  

As per claim 16, An optical receiver comprising: a photonic integrated circuit comprising an optical amplifier to optically amplify light based on an optical gain of the optical amplifier, the photonic integrated circuit further comprising a photodetector to generate electrical signal from the optically amplified light; an electronic circuit structure to process the electrical signal generated by the photodetector, the electronic circuit structure comprising a transimpedance amplifier (TIA) that generates amplified electrical signal from the electrical signal generated by the photodetector, the TIA having a gain controller that generates electrical gain values to adjust electrical gain of the TIA based on variations in the amplified electrical signal generated by the TIA, the electrical gain values stored in a memory of the electrical circuit structure; and a hardware processor to continually adjust the optical gain of the optical amplifier based on the electrical gain of the TIA changing due to the variations in the amplified electrical signal generated by the TIA.

As per claim 17, The optical receiver of claim 16, wherein the amplified electrical signal exhibits decreased electrical amplitude due to a decreased optical level of the light received by the optical receiver.  
As per claim 2, The method of claim 1, wherein the amplified electrical signal exhibits decreased electrical modulation amplitude due to decreased optical modulation amplitude (OMA) of the light received by the photonic integrated circuit structure.
As per claim 18, The optical receiver of claim 17, wherein the electrical gain of the electrical amplifier is increased to compensate for the decreased optical level of the light received by the optical receiver.  
As per claim 3, The method of claim 2, wherein the electrical gain values of the TIA are increased to compensate for the decreased electrical modulation amplitude.

As per claim 19, The optical receiver of claim 16, wherein the optical gain is increased in response to the electrical gain being increased.  
As per claim 4, The method of claim 3, wherein the optical gain is increased in response to the electrical gain values being increased,…
As per claim 20, The optical receiver of claim 16, wherein the electrical amplifier outputs to a peak detector and wherein changes to the electrical gain are detected as one or more changes to a peak value output by the peak detector.
As per claim 5, The method of claim 2, wherein the TIA outputs to a peak detector circuit, and wherein decreased modulation amplitude is detected as a smaller peak value of the amplified electrical signal.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


3.	Claims 1,2,3,11,12,13,16,17 and 18  are rejected under 35 U.S.C 103 as being patentable over Takashima et al. (USPUB 20040062557) in view of Luk et al. (USPUB 20170131142).


As per Claim 1, Takashima et al. teaches An optical receiver  ( optical reception system taught within Paragraph [0005]) comprising: a photonic integrated circuit comprising an optical amplifier to optically amplify light based on an optical gain of the optical amplifier ( FIG. 10 – GC-SOA -13  and Paragraph [0005]- “…the semiconductor optical amplifier as the optical preamplifier is "An SOA-based automatic gain/loss controlled optical preamplifier…” AND Paragraph [0025])  , the photonic integrated circuit further comprising a photodetector ( FIG. 10- PD-141) to generate electrical signal from the optically amplified light ( FIG. 10- PD-141 & TIA – 142 and Paragraph [0078]- “… the photodiode (PD) 141 and the transimpedance amplifier (TIA) 142 are integrated in the photodiode-integrated transimpedance amplifier module 14. ..”) ; an electronic circuit structure to process the electrical signal generated by the photodetector ( FIGs 9 and  10  showing electrical structure after the PD-TIA to process the electrical signal and Paragraph [0032]) , the electronic circuit structure comprising an electrical amplifier that generates amplified electrical signal from the electrical signal generated by the photodetector( FIG. 9 – POST AMP (15) and Paragraph [0032]) , an electrical gain of the electrical amplifier being adjusted based on variations in the amplified electrical signal generated by the electrical amplifier ( FIG. 9 ,Paragraph[0033]- “The output from the PD-TIA module 14 is amplified by a post-amplifier (POST-AMP) 15. If a limiting amplifier that limits the output signal amplitude to a fixed value or an AGC (Automatic Gain Control) amplifier that automatically changes the gain in such a way that the output signal amplitude is a fixed value is used as the post-amplifier, the amplitude of signals sent to the decision circuit 16 may be kept at a constant level even when there is a change in the extinction ratio of optical input signals received by the receiver or there is an optical level fluctuation that is too speedy to be processed by the optical level control loop…”) ; 
	Takashima et al. does not explicitly teach a hardware processor to adjust the optical gain of the optical amplifier based on the electrical gain changing due to the variations in the light received by the optical receiver.  
However, within analogous art, Luk et al. teaches a hardware processor to adjust the optical gain of the optical amplifier based on the electrical gain changing due to the variations in the light received by the optical receiver( FIG. 3- Transimpedance Gain Controller ( 370) within Transimpedance Amplifier Circuit(340) AND FIG. 5  showing loop back  for adjusting amplifier gain of optical receiver , and Paragraphs [0047] and [0049-0051]);
	One of ordinary skill in the art would have been motivated to combine the teaching of Luk et al. within the modified teaching of the Optical Receiver mentioned by Takashima et al. because the Method and system for balancing optical receiver mentioned by Luk et al. provides a system and method for implementing an amplifier gain within the optical receiver circuit with an electrical gain controller  .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and system for balancing optical receiver mentioned by Luk et al. within the modified teaching of the Optical Receiver mentioned by Takashima et al.  for implementation of a system and method for an amplifier gain within the optical receiver circuit with an electrical gain controller.


As per claim 2, Combination of Takashima et al. and Luk et al. teach claim 1, 
Takashima et al. teaches  wherein the amplified electrical signal exhibits decreased electrical amplitude due to a decreased optical level of the light received by the optical receiver( Paragraph [0008]- “…combines a gain-clamped semiconductor optical amplifier (GC-SOA) and a variable optical attenuator (VOA) to control an optical level. By combining them, an optical preamplifier capable of providing a gain and controlling the gain/attenuation amount may be configured.” AND Paragraph [0064]) .

As per claim 3, Combination of Takashima et al. and Luk et al. teach claim 2, 
Takashima et al. teaches wherein the electrical gain of the electrical amplifier is increased to compensate for the decreased optical level of the light received by the optical receiver ( Paragraph [0052]- “…That is, when the input is larger than the reference voltage, the control circuit 18 increases the loss of the VOA 11; when the input is smaller than the reference voltage, the control circuit 18 decreases the loss of the VOA 11. To implement this function, the control circuit 18 comprises a comparator 181 and a VOA driver 182.” AND Paragraph [0042]- “… the configuration in this configuration can compensate for the wavelength dependent gain and polarization dependent gain of the GC-SOA 13.”).  

As per claim 11, Combination of Takashima et al. and Luk et al. teach claim 1,
Takashima et al. teaches wherein the optical gain of the optical amplifier is initially adjusted based on an input signal strength of the electrical signal at an input port of the electrical amplifier ( Paragraph [0045]- “ …when the PD-TIA module 14 has an input level monitor terminal as shown in FIG. 4, this terminal may be used to obtain the optical input level signal for input to an optical power monitor 17'…” AND Paragraph [0046])  .  

As per claim 12, Combination of Takashima et al. and Luk et al. teach claim 11,
Takashima et al. teaches wherein the input signal strength varies by decreases and wherein the optical gain is adjusted by increasing the optical gain to compensate for the decreased input signal strength at the input port of the electrical amplifier in the electrical circuit structure ( Paragraphs [0025-0026] and [0040-0045]) . 

As per claim 13, Combination of Takashima et al. and Luk et al. teach claim 1,
 Takashima et al. teaches wherein the optical amplifier is a semiconductor optical amplifier and the photodetector is a photodiode ( FIG.10 – GC-SOA ( 13)  an semiconductor optical amplifier and PD( 141) – photodetector and Paragraph [0032]) .  


As per Claim 16, Takashima et al. teaches An optical receiver ( optical reception system taught within Paragraph [0005]) comprising: a photonic integrated circuit comprising an optical amplifier to optically amplify light based on an optical gain of the optical amplifier ( FIG. 10 – GC-SOA -13  and Paragraph [0005]- “…the semiconductor optical amplifier as the optical preamplifier is "An SOA-based automatic gain/loss
controlled optical preamplifier…” AND Paragraph [0025])  , the photonic integrated circuit further comprising a photodetector ( FIG. 10- PD-141) to generate electrical signal from the optically amplified light ( FIG. 10- PD-141 & TIA – 142 and Paragraph [0078]- “… the photodiode (PD) 141 and the transimpedance amplifier (TIA) 142 are integrated in the photodiode-integrated transimpedance amplifier module 14. ..”) ; an electronic circuit structure to process the electrical signal generated by the photodetector ( FIGs 9 and  10  showing electrical structure after the PD-TIA to process the electrical signal and Paragraph [0032]) , the electronic circuit structure comprising an electrical amplifier that generates amplified electrical signal from the electrical signal generated by the photodetector ( FIG. 9 – POST AMP (15) and Paragraph [0032]) , an electrical gain of the electrical amplifier being adjusted based on variations in the amplified electrical signal generated by the electrical amplifier ( FIG. 9 ,Paragraph [0033]- “The output from the PD-TIA module 14 is amplified by a post-amplifier (POST-AMP) 15. If a limiting amplifier that limits the output signal amplitude to a fixed value or an AGC (Automatic Gain Control) amplifier that automatically changes the gain in such a way that the output signal amplitude is a fixed value is used as the post-amplifier, the amplitude of signals sent to the decision circuit 16 may be kept at a constant level even when there is a change in the extinction ratio of optical input signals received by the receiver or there is an optical level fluctuation that is too speedy to be processed by the optical level control loop…”) ; 
	Takashima et al. does not explicitly teach Atty. Dkt. No. 4213.113US242 Client Ref. No. JNP 3252-US-CON1a hardware processor to adjust the optical gain of the optical amplifier based on the electrical gain changing due to the variations in the light received by the optical receiver.
However, within analogous art, Luk et al. teaches a hardware processor to adjust the optical gain of the optical amplifier based on the electrical gain changing due to the variations in the light received by the optical receiver( FIG. 3- Transimpedance Gain Controller ( 370) within Transimpedance Amplifier Circuit(340) AND FIG. 5  showing loop back  for adjusting amplifier gain of optical receiver , and Paragraphs [0047] and [0049-0051]);
	One of ordinary skill in the art would have been motivated to combine the teaching of Luk et al. within the modified teaching of the Optical Receiver mentioned by Takashima et al. because the Method and system for balancing optical receiver mentioned by Luk et al. provides a system and method for implementing an amplifier gain within the optical receiver circuit with an electrical gain controller  .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and system for balancing optical receiver mentioned by Luk et al. within the modified teaching of the Optical Receiver mentioned by Takashima et al.  for implementation of a system and method for an amplifier gain within the optical receiver circuit with an electrical gain controller.

As per claim 17, Combination of Takashima et al. and Luk et al. teach claim 16, 
Takashima et al. teaches  wherein the amplified electrical signal exhibits decreased electrical amplitude due to a decreased optical level of the light received by the optical receiver( Paragraph [0008]- “…combines a gain-clamped semiconductor optical amplifier (GC-SOA) and a variable optical attenuator (VOA) to control an optical level. By combining them, an optical preamplifier capable of providing a gain and controlling the gain/attenuation amount may be configured.” AND Paragraph [0064]) .  

As per claim 18,  Combination of Takashima et al. and Luk et al. teach claim 17,
Takashima et al. teaches wherein the electrical gain of the electrical amplifier is increased to compensate for the decreased optical level of the light received by the optical receiver ( Paragraph [0052]- “…That is, when the input is larger than the reference voltage, the control circuit 18 increases the loss of the VOA 11; when the input is smaller than the reference voltage, the control circuit 18 decreases the loss of the VOA 11. To implement this function, the control circuit 18 comprises a comparator 181 and a VOA driver 182.” AND Paragraph [0042]- “… the configuration in this configuration can compensate for the wavelength dependent gain and polarization dependent gain of the GC-SOA 13.”).    

4.	Claims 14 and 15  are rejected under 35 U.S.C 103 as being patentable over Takashima et al. (USPUB 20040062557) in view of Luk et al. (USPUB 20170131142)  in further view of JIANG et al. (USPUB 20160268981).

As per claim 14,  Combination of Takashima et al. and Luk et al. teach claim 1, 
Combination of Takashima et al. and Luk et al. does not explicitly teach wherein the optical receiver is part of an optical transceiver , the optical transceiver further comprises an optical transmitter that generates additional light.
Within analogous art, JIANG et al. teaches wherein the optical receiver is part of an optical transceiver ( FIG. 4 – Transceiver ( 300), Paragraph [0040] ), the optical transceiver further comprises an optical transmitter that generates additional light( FIG. 4 – LD( and Laser Driver).  
	One of ordinary skill in the art would have been motivated to combine the teaching of JIANG et al. within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and  the Optical Receiver mentioned by Takashima et al.  because the Transimpedance Amplifier (TIA) Having an Enlarged Dynamic Range and Optical Devices Using the Same mentioned by JIANG et al. provides a system and method for implementing dynamic gain within  electrical amplifier circuit of optical receiver. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Transimpedance Amplifier (TIA) Having an Enlarged Dynamic Range and Optical Devices Using the Same mentioned by JIANG et al. within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and the Optical Receiver mentioned by Takashima et al.    for implementation of a system and method for a dynamic gain within  electrical amplifier circuit of optical receiver.

As per claim 15, Combination of Takashima et al. and Luk et al.  and JANG et al. teach claim 14, 
Combination of Takashima et al. and Luk et al. does not explicitly teach wherein the optical transceiver receives the light from an optical network, the light being generated by a remote optical transmitter connected to the optical network.
JIANG et al.  teaches wherein the optical transceiver receives the light from an optical network ( FIG. 4 – Transceiver ( 300), Paragraph [0040] ), the light being generated by a remote optical transmitter connected to the optical network(Paragraph [0024]) .
	One of ordinary skill in the art would have been motivated to combine the teaching of JIANG et al. within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and  the Optical Receiver mentioned by Takashima et al.  because the Transimpedance Amplifier (TIA) Having an Enlarged Dynamic Range and Optical Devices Using the Same mentioned by JIANG et al. provides a system and method for implementing dynamic gain within  electrical amplifier circuit of optical receiver. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Transimpedance Amplifier (TIA) Having an Enlarged Dynamic Range and Optical Devices Using the Same mentioned by JIANG et al. within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and the Optical Receiver mentioned by Takashima et al.    for implementation of a system and method for a dynamic gain within  electrical amplifier circuit of optical receiver.

5.	Claims 5 and 20  are rejected under 35 U.S.C 103 as being patentable over Takashima et al. (USPUB 20040062557) in view of Luk et al. (USPUB 20170131142) in further view of  Swoboda (USPUB 20150016828).

As per claim 5, Combination of Takashima et al. and Luk et al. teach claim 1, 
Combination of Takashima et al. and Luk et al. does not explicitly teach wherein the electrical amplifier outputs to a peak detector and wherein changes to the electrical gain are detected as one or more changes to a peak value output by the peak detector.
Within analogous art, Swoboda teaches wherein the electrical amplifier outputs to a peak detector and wherein changes to the electrical gain are detected as one or more changes to a peak value output by the peak detector ( FIG. 1 – TIA (5)  connected to peak detector (9) and Paragraphs [0038-0040]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Swoboda within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and  the Optical Receiver mentioned by Takashima et al.  because the  Burst-mode receiver having a wide dynamic range and low pulse-width distortion and a method mentioned by Swoboda provides a system and method for implementing quick and simultaneous adapting of the TIA gain and the bit decision threshold level (ABSTRACT). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Burst-mode receiver having a wide dynamic range and low pulse-width distortion and a method mentioned by Swoboda within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and the Optical Receiver mentioned by Takashima et al.    for implementation of a system and method for a quick and simultaneous adapting of the TIA gain and the bit decision threshold level (ABSTRACT).

As per claim 20, Combination of Takashima et al. and Luk et al. teach claim 16,
Combination of Takashima et al. and Luk et al. does not explicitly teach wherein the electrical amplifier outputs to a peak detector and wherein changes to the electrical gain are detected as one or more changes to a peak value output by the peak detector.
 	Within analogous art, Swoboda teaches wherein the electrical amplifier outputs to a peak detector and wherein changes to the electrical gain are detected as one or more changes to a peak value output by the peak detector( FIG. 1 – TIA (5)  connected to peak detector (9) and Paragraphs [0038-0040]).    
	One of ordinary skill in the art would have been motivated to combine the teaching of Swoboda within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and  the Optical Receiver mentioned by Takashima et al.  because the  Burst-mode receiver having a wide dynamic range and low pulse-width distortion and a method mentioned by Swoboda provides a system and method for implementing quick and simultaneous adapting of the TIA gain and the bit decision threshold level (ABSTRACT). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Burst-mode receiver having a wide dynamic range and low pulse-width distortion and a method mentioned by Swoboda within the combined modified teaching of the Method and system for balancing optical receiver mentioned by Luk et al. and the Optical Receiver mentioned by Takashima et al.    for implementation of a system and method for a quick and simultaneous adapting of the TIA gain and the bit decision threshold level (ABSTRACT).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number is  (571)273-9799 . The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637